UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

BETTER MORNINGS, LLC and ISLAND

 

BREEZE, LLC, |
Plaintiffs, 2:19 Civ. 03854
~ against —
JOSEPH NILSEN and DIGITAL ORDER ,
CHECKMATE, INC. STIPULATION OF DISMISSAL
Defendants.| ~ WITH PREJUDICE

 

 

 

IT IS HEREBY STIPULATED AND AGREED by and between the Parties to

this action, by their undersigned counsel, that this action is hereby dismissed in its entirety, with

prejudice and without costs and/or attorneys’ fees to any party as against any other party,

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil-Procedure.

Dated: New York, New York
January 24, 2020

 

WOLFFERS COHEN & EDDERAI, LLP

Berwin Cohen

325 W. 38" Street, Suite is
New York, NY 10016

(212) 706-0663
berwin@wolfferscohen.om

 

 

SCHLAM STONE & DOLAN LLP

wa

Samuel L. Butt

26 Broadway

New York, NY 10004
(212) 344-5400
sbutt(@schlamstone.com

 

 

 

 

 

The Clerk of the Cawt

‘is DIRECTED RP mark
This case CLOSED.

 

SO ORDERED:
[4 | JOANNA SEYBERT

USDJ
et aT, dock

- Central Islip, NY

 

 

 
